Citation Nr: 0407424	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  92-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  The appellant is the veteran's widow.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a June 1990 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for the cause 
of the veteran's death.  The Board remanded this case in 
August 1994 and February 1996.  In December 2000, the Board 
issued a partial decision denying the appellant's claim for 
presumptive service connection under the provisions of 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  The Board 
remanded the remainder of the claim to the RO for further 
review and development.  The RO has continued the denial of 
the claim, and returned the case to the Board for further 
appellate review.


REMAND

In its December 2000 remand, the Board applied a regulatory 
presumption in favor of the appellant by conceding the 
veteran's presence in Hiroshima after an atmospheric nuclear 
weapons explosion for purposes of considering the cause of 
his death, bladder cancer, as a potentially radiogenic 
disease.  38 C.F.R. § 3.311(a)(4)(i) (2003).  By letter dated 
June 2000, the Defense Threat Reduction Agency (DTRA) 
indicated that, according to a dose construction entitled 
Radiation Dose Reconstruction U.S. Occupation Forces in 
Hiroshima and Nagasaki, Japan, 1945-1946 (DNA 5512F), the 
veteran would have been exposed to a maximum of less than one 
rem of ionizing radiation.  On May 8, 2003, the National 
Research Council (NRC) issued a report, entitled A Review of 
the Dose Reconstruction Program of the Defense Threat 
Reduction Agency 2003, which found that the methodology used 
by DTRA for estimating radiation doses underestimated the 
upper bounds of the doses.  The Board remands this case to 
the RO for a revised dose estimate provided by DTRA.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must also review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§ 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain a revised dose 
estimate from DTRA of the veteran's presumed 
exposure to radiation while on liberty leave 
in Hiroshima in October 1945.

3.  Thereafter, the RO should conduct a de 
novo review of the claim on appeal.  If any 
benefit on appeal remains denied, the 
appellant and her representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




